COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Javier Abad Ramirez v. The State of Texas

Appellate case number:      01-15-00340-CR

Trial court case number:    1264200

Trial court:                176th District Court of Harris County, Texas

       Appellant’s court-appointed counsel filed a motion to withdraw along with a brief
concluding that this appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87
S. Ct. 1396, 1400 (1967). Appellant has filed a pro se “Motion for Appointment of
Counsel” asking this Court to appoint counsel to present appellant’s brief in response to
his counsel Anders brief. We deny the motion.
       Appellant’s appointed counsel remains as counsel for appellant until the appeal is
exhausted or counsel is permitted to withdraw. See TEX. CODE CRIM. PROC. ANN. art.
26.04(j) (West Supp. 2015); Buntion v. Harmon, 827 S.W.2d 945, 949 (Tex. Crim. App.
1992) (noting indigent defendant does not have right to counsel of his own choosing); see
also Stelbacky v. State, 22 S.W.3d 583 (Tex. App.—Amarillo 2000, no pet.) (stating
purpose of pro se response to counsel’s Anders brief is to raise points indigent appellant
chooses to bring to court’s attention and assist court in determining whether there are any
matters arguable on merits). Accordingly we deny appellant’s motion.
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: July 21, 2016